Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention relates to a neural network circuit. The independent claim 1 recites a neural network circuit for providing a threshold weighted sum of input signals, the neural network circuit comprising: at least two arrays of transistors with programmable threshold voltage, each transistor of the at least two arrays storing a synaptic weight as the programmable threshold voltage and having a control electrode for receiving an activation input signal, each transistor of the at least two arrays providing an output current for either a positive weighted current component in an array of a set of first arrays or a negative weighted current component in an array of a set of second arrays; an associated reference network for each array of transistors configured to provide a reference signal to be combined with the positive weight current component or the negative weight current component of the transistors of the associated array, the reference signal having opposite sign compared to the positive weight current component or negative weight current component of the associated array; and at least one bitline for receiving the combined positive current component or negative current component, each combined with their associated reference signals. The prior art fails to disclose or suggest an associated reference network for each array of transistors configured to provide a reference signal to be combined with the positive weight current component or the negative weight current component of the transistors of the associated array, the reference signal having opposite sign compared to the positive weight current component or negative weight current component of the associated array; and at least one bitline for receiving the combined positive current component or negative current component, each combined with their associated reference signals. Therefore, claims 1-12 are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        07/14/2022